 



Exhibit 10.10
MANAGEMENT PERFORMANCE PLAN
2007 PAYABLE IN 2008

I.   SPONSOR       FBL Financial Group, Inc. is the sponsor of the Management
Performance Plan.   II.   PARTICIPANTS       Participants in the plan include
the senior executive group and executive group of FBL’s Tier I participants.
Tier II participants include FBL’s department heads (salary grade 45). Tier III
participants include FBL’s managers (salary grade 44).   III.   FEATURES

  A.   Each year the FBL Management Development and Compensation Committee
approves five to eight corporate goals. These performance goals would include
significant areas of achievement such as property/casualty accounts,
property/casualty and life insurance new business production, expense management
and earnings.     B.   Each goal will be given equal weight but may be split
between life and property/casualty performance.     C.   Each goal will be
measured separately in the determination of the attainment level. Generally
goals for insurance management will be based on the performance over the entire
marketing area. Participants whose responsibilities are limited to a single
state or sales region will be measured according to the performance of that
particular territory.     D.   Percentage of incentives to be paid will be
calculated separately for each performance goal and no incentive will be paid on
a goal until at least 75% of goal level is attained.     E.   The applicable
performance incentive percentage for each goal will increase proportionately for
achievement above 75% of goal level to a maximum of 150% of goal.     F.   For
Tier I, Groups 1, 2, 3 and 4, achievement of 75% of goal will result in 50% of
the performance incentive percentage, and achievement of 150% of goal will
result in 200% of the performance incentive percentage. For Tier I, Group 5, and
Tiers II and III, achievement of 75% of goal will result in 75% of the
performance incentive percentage, and achievement of 150% of goal will result in
150% of the performance incentive percentage.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

  G.   The performance incentive percentage will be applied to the participant’s
base salary paid during the plan year.     H.   The performance incentive
percentage payable varies by tier and in some cases by employee group within a
tier as follows:         Tier I
Group 1 Target – 80% of base pay
Chief Executive Officer
Former Chief Executive Officer, until retirement date         Tier I
Group 2 Target – 50% of base pay
E.V.P. Farm Bureau Life
E.V.P. P/C Companies
E.V.P. EquiTrust Life
Chief Financial Officer         Tier I
Group 3 Target – 40% of base pay
Vice President – Investments         Tier I
Group 4 Target– 35% of base pay
Balance of FBL management team         Tier I
Group 5 Target – 20% of base pay
Executive Group – Grade 50 employees         Tier II Target – All participants –
10% of base pay
Grade 45         Tier III Target – All participants – 8% of base pay
Grade 44     I.   Payments of the performance incentive will be made annually to
each participant in a single, separate, lump sum payment on or before
February 14 for the prior plan year.     J.   The Committee will review the plan
annually and make appropriate adjustments and changes.     K.   Based on
changing circumstances and resulting inequities during the year, management will
make recommendations to the Committee for appropriate revisions or adjustments
to the goals; revisions or adjustments are expected to be rare.

 